19-12447-smb          Doc 41        Filed 01/08/20          Entered 01/08/20 07:34:16                     Main Document
                                                           Pg 1 of 1


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:                                                                         Chapter 11
                                                                               Case No.: 19-12447 (SMB)
Bronx Miracle Gospel Tabernacle Word
of Faith Ministries, Inc.,

                                    Debtor.
------------------------------------------------------------X

                ORDER ON MOTION OF NEWELL FUNDING, LLC TO
             APPOINT A CHAPTER 11 TRUSTEE OR IN THE ALTERNATIVE
                 FOR RELIEF FROM THE AUTOMATIC STAY [D.I. 39]

        Upon the Motion Of Newell Funding, LLC To Appoint A Chapter 11 Trustee Or In The

Alternative For Relief From The Automatic Stay [D.I. 39] (the “Motion”), filed by Newell

Funding, LLC (“Newell”), seeking to appoint a chapter 11 trustee, pursuant to 11 U.S.C. §1104(a),

for Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (the “Debtor”) or, in the

alternative, granting relief from the automatic stay pursuant to 11 U.S.C. §362(d) to permit Newell

to complete a foreclosure sale, and the arguments of counsel presented at the hearing held on

January 7, 2020; the Court being satisfied that the relief granted herein is appropriate under the

circumstances; and good and sufficient cause appearing for the entry of this Order; it is hereby

        ORDERED, that the Motion is granted in part in that the Court hereby orders the

appointment of a chapter 11 trustee, pursuant to 11 U.S.C. §1104(a) for the Debtor; and it is further

        ORDERED, that the Office of the United States Trustee is hereby directed to appoint such

chapter 11 trustee.

Dated: January 7th, 2020
       New York, New York                                     /s/ STUART M. BERNSTEIN______
                                                              THE HONORABLE STUART M. BERNSTEIN
                                                              UNITED STATES BANKRUPTCY JUDGE




          C:\Users\chantelgreene\AppData\Local\Microsoft\Windows\Temporary Internet Files\Content.Outlook\9O9CHT2I\Order on Trustee
                                                                                                                    Motion.DOCX
